Title: From John Adams to William Smith Shaw, 22 August 1821
From: Adams, John
To: Shaw, William Smith



My Dear Nephew
Montezillo August 22d 1821

Have you the laws of Congress from 1797 to 1801-3 or the journals of the senate for that period? Can you find the Law by which provision was made for the Military Academy? Was it made before 1797 or during, or after that year? Before I left Congress in November 1777 Resolutions were passed for such an institution—They are in the Journals of 1775 1776, or 1777—can you find them? My Eyes forbid all search. Was there any Preceptor of such a Seminary appointed before Jonathan Williams? I remember my nomination of him and the reception that nomination met in senate
The secretary S A Otis gave me a particular Account of it—The testimony of many of the Senators to his qualification for the situation, from their personal knowledge was ample and satisfactory—you, I presume, must remember his appointment?
Naughty Child! on Saturday, you disappointed / your Uncle 
John Adams